Abatement order filed November 20, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00809-CR
                                   ____________

                        RUDY DICKERSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. MD-356127

                            ABATEMENT ORDER

      Neither the clerk’s record nor the reporter’s record has been filed in this
appeal. The county clerk and the court reporter have informed the court that
appellant has not paid or made arrangements to pay the fees to prepare the records.
See Tex. R. App. P. 37.3(c)(2)(A). This court is unaware whether appellant is
entitled to proceed without the payment of costs. See Tex. R. App. P. 37.3(a)(2),
(b), (c). Accordingly, we enter the following order. See Tex. R. App. P. 35.3(c).
        We ORDER the judge of the County Court at Law No. 2 of Galveston
County to immediately conduct a hearing at which appellant, appellant’s counsel,
if any, and counsel for the State shall participate, either in person or by video
teleconference, to determine whether appellant desires to prosecute his appeal, and,
if so, whether appellant is indigent and, thus entitled to a free record and appointed
counsel on appeal. The judge may appoint appellate counsel for appellant if
necessary. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a
record of the hearing and a supplemental clerk’s record containing the findings and
conclusions. The transcribed record of the hearing, the court’s findings and
conclusions, and a videotape or compact disc, if any, containing a recording of the
video teleconference shall be filed with the clerk of this court by December 21,
2015.

        The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM